Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keil (US 3766986).
Keil discloses an injection system shown in part by Figure 1 annotated below:

    PNG
    media_image1.png
    475
    690
    media_image1.png
    Greyscale

CLAIM 1:  Keil discloses an injection system for a hydraulic fracturing system, the injection system operable between an injection phase and a delivery phase (see col. 5, line 54 – col. 6, line 3).  The injection system comprises a base fluid inlet fluidly connected to the outlet of a frac pump configured to receive a flow of base fluid from a frac pump; a fracking fluid outlet fluidly connected to a wellhead and configured to deliver a fracking fluid to the wellhead during the delivery phase; a mixing segment disposed between and in fluid communication with the base fluid inlet and the fracking fluid outlet; and a material inlet downstream from the frac pump, the material inlet fluidly connecting a material source to the mixing segment to provide the material to the mixing segment during the injection phase (see the annotated Figure 1 above showing the location and connections of these structural elements).  Wherein when the injection system is in the injection phase, the material from the material source is injected into the mixing segment to mix with the base material to generate the fracking fluid and wherein when the injection system is in the delivery phase, the fracking fluid is directed from the mixing segment through the fracking fluid outlet to the wellhead (see discussion of activating pumps like 14, 15 at col. 5, lines 22-38 for injection phase; delivery phase is pumping into wellhead).
CLAIM 2:  A base fluid outlet (at connection of 22, 20) fluidly connects the mixing segment to an inlet of the frac pump to direct the flow of base fluid into the inlet of the frac pump during the injection phase.
CLAIM 5:  The mixing segment alternates between a lower-pressure state during the injection phase and a higher-pressure state wherein the fracking fluid is delivered to the wellhead (see col. 6, lines 4-66 discussing pressure changes due to pumps 14/15 being activated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiel.
CLAIMS 3 and 4:  Kiel discloses the elements of claim 1 as discussed above.
Kiel fails to disclose a particle sensor configured to detect that the mixing segment contains base fluid or a particle sensor configured to detect that the mixing segment contains the fracking fluid.
Examiner takes official notice that particle sensors are well known in the art as a means of detecting substances in fluids.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kiel to include well known particle sensors as described in the claim as a combination of known prior art elements.  One of ordinary skill in the art would expect to the sensors to perform their classic function of detecting the predetermined substance within another fluid.  That would result in a reasonable expectation of success.
CLAIMS 6 and 7:  Kiel discloses the elements of claim 1 as discussed above.
Kiel fails to disclose wherein the injection system is mounted to a skid or a trailer.
Examiner takes official notice that skids and trailers are well known transportation means for well components.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kiel to be on a skid or trailer as described in the claims as a combination of known prior art elements.  Kiel teaches the fluids can be delivered by truck (col. 5, lines 22-38).  Similarly, one of ordinary skill in the art would consider other known deliver mechanisms such as the claimed skids and trailers to deliver the injection apparatus.
CLAIMS 8 and 9:  Kiel discloses the elements of claim 1 as discussed above.  Kiel further discloses a material inlet valve positioned between the material source and the mixing segment along with other valves between the frac pump and other elements (see Fig. 1 above).
Kiel fails to disclose a base fluid outlet valve disposed between the mixing segment and the frac pump inlet and wherein when the injection system is in the injection phase, the material inlet valve and the base fluid outlet valve are in an open position to enable fluid flow therethrough (claim 8) or a base fluid outlet valve disposed between the mixing segment and the frac pump inlet and wherein when the injection system is in the delivery phase, the material inlet valve and the base fluid outlet valve are in a closed position to prevent fluid flow therethrough (claim 9).
It would have been obvious to one of ordinary skill in the art to relocate a valve to between the frac pump and the mixing segment as described in the claim as Kiel teaches that valves can be used control fluid from components to one another.  The placement would allow flow out of the frac pump to be controlled in a predictable manner.  This would result in a reasonable expectation of success.  
The flow of the fluids with respect to the opening and closing of the valves would be inherent to the flow allowed by the valves’ status.
CLAIM 10:  Kiel disclose the elements of claim 1 as discussed above.  Kiel further discloses a base fluid inlet valve.
Kiel fails to disclose fracking fluid outlet valve, and wherein when the injection system is in the delivery phase, the base fluid inlet valve and the fracking fluid outlet valve are in an open position to enable flow through the valves.
It would have been obvious to one of ordinary skill in the art to relocate a valve to between the frac pump and the mixing segment as described in the claim as Kiel teaches that valves can be used control fluid from components to one another.  The placement would allow flow out of the frac pump to be controlled in a predictable manner.  This would result in a reasonable expectation of success.  
The flow of the fluids with respect to the opening and closing of the valves would be inherent to the flow allowed by the valves’ status.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows the state of the art of injection systems related to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679